DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 6-8, filed November 12, 2020, with respect to the rejection(s) of claim(s) 1, 2, 4, 6, 9-11, 13 and 16-20 under 35 U.S.C. 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of indefiniteness created by the amendments.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4, 6, 9-11, 13, 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 1, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “wherein the intermediate forming comprises at least one of curling the preform or upsetting the preform in a cross section so as to increase a wall thickness of the preform in the cross section”, and the claim also recites “wherein the 
The claim states “wherein the preform has, in a cross section, a maximum width that is smaller than a maximum width of a cross section of the final form produced after the O-forming”, it is unclear if this is further defining the upsetting step (it is noted that the cross section of the preform is introduced in the upsetting step) or if this is intending to further define the creating the preform step. Specifically, it is unclear at what stage within the method is the preform to have a maximum width that is smaller than a maximum width of the final form (i.e. the initial preform prior to performing any forming steps or after the intermediate forming in which case is the width only changed following the upsetting step or is it also changed following the curling step). Clarification and/or correction is required. For examination purposes the limitation is being interpreted as further defining the upsetting step.

With regards to claim 2, the claim states “wherein the shaped sheet metal part is produced with a cross section” it is unclear if the limitation “a cross section” is referring to the cross section set forth in the upsetting step or if this is referring to a different cross section.
The claim states “the shaped sheet metal part”, this renders the claim indefinite since the part has not been positively recited as being produced upon completion of the method steps set forth in claim 1, rather upon the completion of the steps set forth in claim 1, one of ordinary skill in the art would obtain a “final form”.

With regards to claim 9, the claim states “during the final forming, upsetting the part to be produced in the cross section”, it is unclear if this upsetting is in addition to the upsetting set forth in claim 1 or if it is referring to the same upsetting of claim 1. It is noted that if it is referring to the same upsetting set forth in claim 1, this renders the claim indefinite since claim 1 sets forth the upsetting is performed within an intermediate forming, therefore it is unclear how the upsetting is to be performed within the intermediate forming (claim 1) and also during the final forming (claim 9).
The claim states “the part to be produced” it is unclear if this is referring to the shaped sheet metal part or the final form. Specifically, claim 1 sets forth that the preform is formed into a final form during the final forming, therefore it is unclear if the final form and the part to be formed are referring to the same element. 

With regards to claim 13, the claim states “the preform is produced with the cross section that is not constant in the longitudinal direction of the preform” it is unclear if this limitation is intending to further define the upsetting step or if it is intending to further define the creating step. Clarification and/or correction is required.

With regards to claim 20, the claim states “wherein a width of the preform is widened during the curling, and wherein during the curling, a maximum width of a cross section of the preform is broadened to a maximum width of a cross section of the final form produced after the O-forming”, it is unclear if the “width” and the “maximum width” are referring to the same width, in which case it would appear that the claim is reciting a broad recitation followed by a narrow recitation or if the “width” and the “maximum width” are referring to separate widths thereby rendering it unclear how the curling to perform both operations. Clarification and/or correction is required.
Allowable Subject Matter
Claims 1-2, 4, 6, 9-11, 13 and 16-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Debra Sullivan whose telephone number is (571)272-1904.  The examiner can normally be reached Monday-Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Debra M Sullivan/
Primary Examiner, Art Unit 3725